Citation Nr: 1456220	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-26 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than April 27, 2009, for service connection for a heart disability.

2.  Entitlement to a compensable evaluation for bilateral hearing loss.

3.  Entitlement to an initial evaluation in excess of 10 percent and an evaluation in excess of 30 percent for the period beginning May 28, 2010, for an acquired psychiatric disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

A July 2009 rating decision granted service connection for an acquired psychiatric disorder with an initial evaluation of 10 percent.  

An October 2010 rating decision granted service connection for bilateral hearing loss with an initial noncompensable evaluation and denied service connection for erectile dysfunction.

A November 2010 rating decision granted service connection for a heart disability with an initial evaluation of 60 percent effective April 27, 2009.

An April 2011 rating decision granted an increased evaluation for the heart disability of 100 percent disabling.  The rating decision also denied service connection for hypertension and granted an increased evaluation of  30 percent disabling effective May 28, 2010, for the Veteran's acquired psychiatric disorder.  The issue has been rephrased accordingly.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The first notice given to the VA of the Veteran's heart disability was the medical records submitted on April 27, 2009, which is the appropriate effective date.

2.  The Veteran's right ear hearing loss has a Numeric Designation of no worse than III as per Table VIA of the VA Rating Schedule; the Veteran's left ear hearing loss has a Numeric Designation of no worse than II as per Table VIA of the VA Rating Schedule.

3.  Giving the Veteran the benefit of the doubt, his acquired psychiatric disability, for the entirety of the period on appeal, has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depressed mood, anxiety, suspiciousness, sleep impairment, irritability and nightmares.

4.  The Veteran's hypertension and erectile dysfunction are not etiologically related to his active duty service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 27, 2009, for the award of service connection for a heart disability are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.400 (2014).

2.  The criteria for a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.85, Diagnostic Code 6100 (2014).

3.  The criteria for an evaluation of 30 percent for the entirety of the period on appeal for the Veteran's acquired psychiatric disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9413 (2014).

4.  The criteria for service connection for hypertension and erectile dysfunction, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

The Veteran is seeking an earlier effective date for the grant of service connection for a heart disability.

The laws and regulations governing effective dates establish that unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).

The effective date of an award of disability compensation based on presumptive service connection where the claim was not received within one year of separation from active duty is the later of the date of receipt of claim, or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(ii).

The Veteran's initial claim for service connection for a heart disability was filed with the VA on May 27, 2010.  

The Veteran had previously submitted service treatment records in association with his claim for service connection for an acquired psychiatric disability that included an Agent Orange examination dated November 2008.  These records were received by the VA on April 27, 2009.

In statements to the Board, the Veteran has noted that he believes he is entitled to an earlier effective date in May 1988, when his heart disability began.

The Board understands the Veteran's concerns.  However, the regulations clearly state that the date of entitlement is to be the later of the date that entitlement arose, or the date the claim was filed.  Here, the claim was not filed until May 27, 2010.  

Evidence of the heart disability was received as early as April 27, 2009.  The VA RO gave the Veteran the benefit of the doubt and treated the April 27, 2009, evidence as a claim for service connection.  Thus, the VA RO granted an effective date of April 27, 2009.

The Board finds that April 27, 2009, the date that medical evidence was first received, is the appropriate effective date.  38 C.F.R. § 3.400.  Accordingly the claim must be denied.  See 38 C.F.R. § 3.400; see also Washington v. Gober, 10 Vet. App. 391, 393 (1997); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).

Increased Evaluations

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2013).  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Bilateral Hearing Loss

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998).  The criteria for rating hearing loss disability establish eleven auditory acuity levels designated from I to XI. Tables VI and VII as set forth in the regulations are used to calculate the rating to be assigned. 38 C.F.R. § 4.85.  In instances where, because of language difficulties, the Chief of the Audiology Clinic or other examiner certifies that the use of both puretone averages and speech discrimination scores is inappropriate, Table VIA is to be used to assign a rating based on puretone averages. 38 C.F.R. § 4.85(c).  Puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014). Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  That numeral will be elevated to the next higher numeral. 38 C.F.R. § 4.86(b). 

In September 2010 the Veteran was afforded a VA audiology examination.  The Veteran's right ear puretone threshold average was 45 and his Maryland CNC speech recognition score was 88.  His left ear puretone threshold average was 40 and his Maryland CNC speech recognition score was 94.  

The Veteran submitted a January 2010 private audiological evaluation.  The Veteran's right ear puretone threshold average was 50 and his left ear puretone threshold average was 45.  The examiner reported a speech discrimination score, however, the examiner did not use the Maryland CNC test for speech discrimination.  

VA regulations require the Maryland CNC test for rating purposes.  38 C.F.R. § 4.85 (2014).  Accordingly, the Board will not consider the speech discrimination scores from the January 2010 private audiological evaluation.

In February 2011 the Veteran was afforded another VA audiology examination.  The Veteran's bilateral puretone threshold average was 47.5 and his bilateral Maryland CNC speech recognition score was 94.  

Even considering the worst puretone threshold averages and speech discrimination scores, the Veteran's results do not provide a basis for a compensable evaluation.  

Simply put, there is no evidence that the Veteran's bilateral hearing loss is severe enough to warrant a compensable evaluation and the claim for an increased evaluation is denied.

Acquired Psychiatric Disability

For the initial period on appeal the Veteran has been assigned a 10 percent evaluation for his acquired psychiatric disability, and for the period beginning May 28, 2010, the Veteran has been assigned an evaluation of 30 percent.  This has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9413.  

A 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.

The maximum schedular rating of 100 percent is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9413.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the Veteran's capacity for adjudgment during periods of remission.  38 C.F.R. § 4.126(a) (2014).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.
	
While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

There are no VA treatment records from the period on appeal.  The Veteran has specifically stated that he has not sought mental health treatment during this time period.  He remains on medication for depression and anxiety, which have been prescribed by his general practice physician.

The Veteran was afforded a VA psychiatric examination June 2009.  The examiner reviewed the claims file and recited the Veteran's reported history.  On mental status examination the Veteran's appearance and speech were normal.  He was cooperative and his affect was appropriate.  He was fully oriented and his thought processes were unremarkable.  He reported occasionally hearing "mumbling voices" when no one was present.  His memory was intact and he had no problems with impulsivity.  He displayed good judgment and insight.  He had sleep impairment that was improving with medication.  

The examiner noted that the Veteran did not display all the symptoms necessary for a diagnosis of posttraumatic stress disorder (PTSD).  He displayed some symptoms of depression and the examiner diagnosed anxiety disorder with a GAF score of 65.  

The examiner noted that his symptoms have "rendered some impairment in the leisure activities" and that he is able to handle the symptoms most of the time "except during periods of significant stress."  

The Veteran was afforded another VA psychiatric examination in March 2011.  The examiner reviewed the claims file and recited the Veterans' reported history.  On mental status examination the Veteran noted nightmares that decreased in frequency with medication, anxiety, especially around crowds, sleep impairment, paranoia, frequently checking locks at home, exaggerated startle response, depression, isolation, low energy and irritability.

The examiner diagnosed PTSD and major depressive disorder with a GAF score of 55.  The examiner noted that the Veteran had trouble getting along with others at his last job and that excessive irritability had caused some marital strain.

The RO granted an increased evaluation of 30 percent effective May 28, 2010, the date of receipt of the claim for an increased evaluation.  

The Board notes that the initial rating decision granting a 10 percent evaluation was issued in July 2009.  Of record is a May 2009 statement of the Veteran disagreeing with the initial evaluation, keeping the case in appellant status. 

Accordingly, the Board finds that, giving the Veteran the benefit of the doubt, the increased evaluation of 30 percent should be effective for the entirety of the period on appeal.

A higher evaluation of 50 percent is not warranted.  There are no indications that the Veteran has been assigned GAF scores below 55.  Further, treatment records show that the Veteran has consistently been alert and attentive, neatly/appropriate dressed, well-groomed with good eye contact and appropriate manner, had normal speech, normal thought process and thought content, fair judgment and insight, and has not had suicidal or violent ideations.  He has not demonstrated more severe symptoms such as flattened affect, panic attacks more than one per week or impaired judgment or abstract thinking.  

Looking at the medical evidence as a whole, the Board finds that a higher evaluation of 50 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9413.  His own statements would provide evidence against this finding.

The Board has considered a staged rating, but finds that the totality of the evidence shows a higher evaluation is not warranted at any point during the period on appeal.  




Extraschedular Evaluations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2014). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the Veteran's bilateral hearing loss and acquired psychiatric disability are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has frequent hospitalizations or has even received frequent emergency treatment for these disabilities.  In sum, there is no indication that the average industrial impairment from the Veteran's combined disability picture would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined, that referral of this case for extra-schedular consideration is not in order.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. 

In this case, the Veteran has reported symptoms including difficulty hearing, depression, anxiety, irritability, and sleep disturbances.  These symptoms have all been specifically attributed to his service-connected bilateral hearing loss and acquired psychiatric disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As there are no additional symptoms at issue in this case that have not been attributed to a specific-service connected condition, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  
Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts that he has hypertension that is either caused by or aggravated by his heart disability and erectile dysfunction that is the result of either his acquired psychiatric disability, his medications, or his heart disability.

A review of the Veteran's post-service treatment records shows diagnoses of hypertension and erectile dysfunction.

There is no notation of either disability in service and the Veteran is not claiming that either disability is directly related to his active duty service.

In February 2011 the Veteran was afforded a VA heart examination.  The examiner confirmed the diagnosis of essential hypertension and noted that it was "less likely than not secondary to the ischemic heart disease."  The examiner noted that the heart disability "is not a cause of essential hypertension" and noted that hypertension pre-dated the onset of treatment for congestive heart failure.  The examiner noted that the Veteran was a smoker for 40 years and had been treated for hyperlipidemia since 2004 with significant evidence of atherosclerosis.  According to the examiner "these are the most likely causes of the hypertension."  

The examiner also noted that the hypertension "does not appear to be aggravated by the heart disease as the blood pressure has been reasonably controlled on the medical regimen."

The Veteran submitted a September 2011 treatment note of a private treatment provider.  The treatment provider opined that the Veteran's "hypertension more than likely ... aggravates the heart disease."  

The Board notes that the September 2011 note does not address whether the Veteran's service-connected heart disability caused or aggravates his non-service connected hypertension.

The medical opinion above only provides evidence against the granting of service connection for the heart problem (an issue which is not before the Board), it does not help this case. 

The Board also notes that there is no medical evidence of record establishing a link between the Veteran's erectile dysfunction and a service-connected disability or his medications.

Even considering the current diagnoses of hypertension and erectile dysfunction there is simply no evidence of record suggesting a connection between the Veteran's hypertension and erectile dysfunction and his service-connected disabilities.  Although the Veteran may sincerely believe that his hypertension and erectile dysfunction are related to service-connected disabilities, the issue of whether the Veteran has a current disability as a result of service-connected disabilities falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Based on the complexity of the medical question, the Board finds that the Veteran cannot provide an opinion as to etiology in such a case.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2001); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim and entitlement to service connection for a hypertension and erectile dysfunction is not warranted.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board finds that the VA RO fulfilled this duty in June 2009, August 2010 and February 2011 letters to the Veteran.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examinations and the Veteran's statements.  

The Veteran has also been afforded adequate examinations on the issues of rating his bilateral hearing loss and acquired psychiatric disability, as well as the issue of entitlement to service connection for hypertension.  VA provided the Veteran with examinations in June 2009, September 2010, February 2011 and March 2011.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations on the issues of entitlement to an increased evaluation for bilateral hearing loss and an acquired psychiatric disorder, and entitlement to service connection for hypertension.

The Board notes that the Veteran was not provided a VA examination regarding the issue of entitlement to service connection for erectile dysfunction.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  

The Board notes that while the Veteran provided evidence of a current diagnosis of erectile dysfunction, the Veteran did not provide any evidence of the disability during service, or any medical evidence establishing a link between the current diagnosis and his service or a service-connected disability.  

Accordingly, the Board finds that a VA examination was not required as there was no indication that the Veteran's current diagnosis of erectile dysfunction is related to his active duty service or a service-connected disability.  Several standards of McLendon are not met in this case.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       
 
ORDER

Entitlement to an effective date earlier than April 27, 2009, for a heart disability is denied.

Entitlement to a compensable evaluation for bilateral hearing loss is denied.

An evaluation of 30 percent for an acquired psychiatric disorder, but not greater, for the entirety of the period on appeal is granted.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for erectile dysfunction is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


